DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 31 March 2021 in reference to application 16/696,378.  Claims 1, 4-6, 9-17, and 19-59 are pending and have been examined.

Response to Amendment
The amendment filed 31 March 2021 has been accepted and considered in this office action.  Claims 1, 6, 10, 12, 15, 22-25 have been amended, claims 2, 3, 7, 8, and 18 cancelled, and claims 26-59 added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua McGeorge on 14 April 2021.  
The application has been amended as follows: 

(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a microphone, and an input device, cause the electronic device to:

receive, while the display is off, user input via the input device, wherein the user input includes a lifting of the electronic device;
determine, while the display is off, whether the lifting of the electronic device meets a predetermined condition;
in accordance with a determination that the lifting of the electronic device meets a predetermined condition, sample, while the display is off, an audio input received via the microphone;
determine , while the display is off, whether the audio input comprises a spoken trigger; and
in accordance with a determination that the audio input comprises the spoken trigger:
trigger , while the display is off, a virtual assistant session; and
provide a haptic output, while the display is off.

(Cancelled) 

(Cancelled) 

(Original) The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device.

(Original) The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition is based on smoothness of a lifting of the electronic device 

(Previously Presented) The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition comprises a minimum period of dwell time in a position in accordance with the lifting of the electronic device.

(Cancelled) 

(Cancelled) 

(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein the audio input is a first audio input and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to:
	determine whether the display is on; and
	, sample a second audio input.

(Previously Presented) The non-transitory computer readable storage medium of claim 1,
wherein determining whether the display is on further comprises determining whether a backlight of the display is on.

(Original) The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to:
cease the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time.

(Previously Presented) The non-transitory computer readable storage medium of claim 11, wherein the non-transitory computer-readable storage medium further comprises 
in accordance with ceasing to sample audio input, provide the haptic output.

(Original) The non-transitory computer readable storage medium of claim 1, wherein the user input meeting a predetermined condition is a first user input meeting a first predetermined condition, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to:
while sampling audio input in accordance with receiving the first user input, receive a second user input meeting a second predetermined condition; and
in accordance with receiving the second user input meeting the second predetermined condition, cease the sampling of audio input.

(Original) The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition is based on an amount of lowering of the electronic device during a time interval, the amount of lowering determined from an accelerometer of the electronic device.

(Previously Presented The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device.

(Original) The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition comprises detecting activation of a button of the electronic device.

(Original) The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device.

(Cancelled) 

(Original) The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: 
while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identify an audio endpoint in the audio input; and
in response to identifying the audio endpoint, cease the sampling of audio input.

(Original) The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: 
in accordance with triggering the virtual assistant session, prompt a user for spoken input.

(Original) The non-transitory computer readable storage medium of claim 1, wherein the audio input comprises the spoken trigger and additional input, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: 
in accordance with triggering the virtual assistant session:
determine a user intent based on at least the additional input in the audio input, and 
execute a task associated with the user intent.

(Previously Presented) The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to:
in accordance with a determination that the electronic device is operating in a predetermined mode, forgo sampling of audio input, even after receiving the user input meeting the predetermined condition while the display is off,


(Previously Presented) The non-transitory computer readable storage medium of claim 1, wherein the spoken trigger comprises a predetermined phrase.

(Currently Amended) A method, comprising:
	at an electronic device with a display, a microphone, and an input device:

receiving, while the display is off, user input via the input device, wherein the user input includes a lifting of the electronic device;
determining, while the display is off, whether the lifting of the electronic device meets a predetermined condition;
in accordance with a determination that the lifting of the electronic device meets the predetermined condition, sampling, while the display is off, an audio input received via a microphone;
determining, while the display is off, whether the audio input comprises a spoken trigger; and
in accordance with a determination that audio input comprises the spoken trigger:
triggering, while the display is off, a virtual assistant session; and
providing a haptic output, while the display is off.

(Currently Amended) An electronic device comprising:
	a display;
one or more processors;
a memory; and 
	one or more programs, wherein the one or more programs are stored in memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

, while the display is off, user input via an input device, wherein the user input includes a lifting of the electronic device;
determining, while the display is off, whether the lifting of the electronic device meets a predetermined condition;
in accordance with a determination that the lifting of the electronic device meets the predetermined condition, sampling, while the display is off, an audio input received via a microphone;
determining, while the display is off, whether the audio input comprises a spoken trigger; and
in accordance with a determination that audio input comprises the spoken trigger:
triggering, while the display is off, a virtual assistant session; and
providing a haptic output, while the display is off.

(Previously Presented) The method of claim 24, wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device.

(Previously Presented) The method of claim 24, wherein the predetermined condition is based on smoothness of a lifting of the electronic device during a time interval, the smoothness of the lifting determined from an accelerometer of the electronic device.

(Previously Presented) The method of claim 24, wherein the predetermined condition comprises a minimum period of dwell time in a position in accordance with the lifting of the electronic device.

(Currently Amended) The method of claim 24, wherein the audio input is a first audio input, further comprising:
	determining whether the display is on; and
	, sampling a second audio input.

(Previously Presented) The method of claim 24, wherein determining whether the display is on further comprises determining whether a backlight of the display is on.

(Previously Presented) The method of claim 24, further comprising:
ceasing the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time.

(Previously Presented) The method of claim 31, further comprising:
in accordance with ceasing to sample audio input, providing the haptic output.

(Previously Presented) The method of claim 24, wherein the user input meeting a predetermined condition is a first user input meeting a first predetermined condition, further comprising:
while sampling audio input in accordance with receiving the first user input, receiving a second user input meeting a second predetermined condition; and
in accordance with receiving the second user input meeting the second predetermined condition, ceasing the sampling of audio input.

(Previously Presented) The method of claim 33, wherein the second predetermined condition is based on an amount of lowering of the electronic device during a time interval, the amount of lowering determined from an accelerometer of the electronic device.

(Previously Presented) The method of claim 33, wherein the second predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device.

(Previously Presented) The method of claim 33, wherein the second predetermined condition comprises detecting activation of a button of the electronic device.

(Previously Presented) The method of claim 33, wherein the second predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device.

(Previously Presented) The method of claim 24, further comprising: 
while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identifying an audio endpoint in the audio input; and
in response to identifying the audio endpoint, ceasing the sampling of audio input.

(Previously Presented) The method of claim 24, further comprising: 
in accordance with triggering the virtual assistant session, prompting a user for spoken input.

(Previously Presented) The method of claim 24, wherein the audio input comprises the spoken trigger and additional input, further comprising: 
in accordance with triggering the virtual assistant session:
determining a user intent based on at least the additional input in the audio input, and 
executing a task associated with the user intent.

(Previously Presented) The method of claim 24, further comprising:
in accordance with a determination that the electronic device is operating in a predetermined mode, forgoing sampling of audio input, even after receiving the user input meeting the predetermined condition while the display is off,
wherein operation in the predetermined mode comprises muting audio output of the electronic device.

(Previously Presented) The method of claim 24, wherein the spoken trigger comprises a predetermined phrase.

(Previously Presented) The electronic device of claim 25, wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device.

(Previously Presented) The electronic device of claim 25, wherein the predetermined condition is based on smoothness of a lifting of the electronic device during a time interval, the smoothness of the lifting determined from an accelerometer of the electronic device.

(Previously Presented) The electronic device of claim 25, wherein the predetermined condition comprises a minimum period of dwell time in a position in accordance with the lifting of the electronic device.

(Currently Amended) The electronic device of claim 25, wherein the audio input is a first audio input, the one or more programs further including instructions for:
	determining whether the display is on; and
	, sampling a second audio input.

(Previously Presented) The electronic device of claim 25, wherein determining whether the display is on further comprises determining whether a backlight of the display is on.

(Previously Presented) The electronic device of claim 25, the one or more programs further including instructions for:
ceasing the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time.

(Previously Presented) The electronic device of claim 48, the one or more programs further including instructions for:
in accordance with ceasing to sample audio input, providing the haptic output.

(Previously Presented) The electronic device of claim 25, wherein the user input meeting a predetermined condition is a first user input meeting a first predetermined condition, the one or more programs further including instructions for:
while sampling audio input in accordance with receiving the first user input, receiving a second user input meeting a second predetermined condition; and
in accordance with receiving the second user input meeting the second predetermined condition, ceasing the sampling of audio input.

(Previously Presented) The electronic device of claim 50, wherein the second predetermined condition is based on an amount of lowering of the electronic device during a time interval, the amount of lowering determined from an accelerometer of the electronic device.

(Previously Presented) The electronic device of claim 50, wherein the second predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device.

(Previously Presented) The electronic device of claim 50, wherein the second predetermined condition comprises detecting activation of a button of the electronic device.

(Previously Presented) The electronic device of claim 50, wherein the second predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device.

(Previously Presented) The electronic device of claim 25, the one or more programs further including instructions for: 
while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identifying an audio endpoint in the audio input; and
in response to identifying the audio endpoint, ceasing the sampling of audio input.

(Previously Presented) The electronic device of claim 25, the one or more programs further including instructions for: 
in accordance with triggering the virtual assistant session, prompting a user for spoken input.

(Previously Presented) The electronic device of claim 25, wherein the audio input comprises the spoken trigger and additional input, the one or more programs further including instructions for: 
in accordance with triggering the virtual assistant session:
determining a user intent based on at least the additional input in the audio input, and 
executing a task associated with the user intent.

(Previously Presented) The electronic device of claim 25, the one or more programs further including instructions for:
in accordance with a determination that the electronic device is operating in a predetermined mode, forgoing sampling of audio input, even after receiving the user input meeting the predetermined condition while the display is off,
wherein operation in the predetermined mode comprises muting audio output of the electronic device.

(Previously Presented) The electronic device of claim 25, wherein the spoken trigger comprises a predetermined phrase.


Allowable Subject Matter
Claims 1, 4-6, 9-17, and 19-59 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Seo et al. (US PAP 2014/0379341) teaches A non-transitory computer readable storage medium storing one or more programs (0149, RAM, ROM, etc), the one or more programs comprising instructions, which when executed by an electronic device with a display, a microphone, and an input device, cause the electronic device to:
receive, while the display is off, user input via the input device, wherein the user input includes a lifting of the electronic device (0122, 0130, , detecting gesture of lifting arm while screen is off);
determine, while the display is off, whether the lifting of the electronic device meets a predetermined condition (0122, determining no movement for predetermined time);
in accordance with a determination that the lifting of the electronic device meets a predetermined condition, sample, an audio input received via the microphone (0122, activate speech recognition after no movement for predetermined time);
determine , whether the audio input comprises a spoken trigger (0123, determine function corresponding to voice); and
Seo does not specifically teach the limitations of:
in accordance with a determination that the audio input comprises the spoken trigger:
trigger a virtual assistant session; and
provide a haptic output.
In the same field of voice activation, Phillips teaches in accordance with a determination that audio input comprises the spoken trigger: 

provide a haptic output (0113, device may vibrate to indicate speech recognition is listening).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to active a virtual assistant and provide haptic feedback as taught by Phillips in the system of Seo in order to provide more speech recognition capabilities and alert user to activation (Phillips 0008-09).
However the prior art of record does not specifically teach the limitation of
“in accordance with a determination that the lifting of the electronic device meets a predetermined condition, sample, while the display is off, an audio input received via the microphone;
determine , while the display is off, whether the audio input comprises a spoken trigger; and
in accordance with a determination that the audio input comprises the spoken trigger:
trigger , while the display is off, a virtual assistant session; and
provide a haptic output, while the display is off”  when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.  

Claims 24 and 25 contain similar subject matter as claim 1 and therefore are allowable as well.

Claims 4-6, 9-17, 19-23, and 26-59 depend on and further limit claims 1, 24, and 25 and therefore are allowable as well.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658